DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/12/2021 have been fully considered. The specification objection has been removed because applicant’s argument regarding new matter is persuasive. Applicant’s arguments regarding the 35 U.S.C. 112, and 103 rejections are not persuasive. 
In response to applicant’s argument that the written description of  '652 provides reasonable clarity, via the figures, specification, original claims, and incorporated references, that a display may include an ECU or other processor that may receive and additionally process image data, the Examiner reiterates that since there is nothing in the disclosure regarding an image processor in the camera outputs processed data to a display ECU, which further processes the data, it lacks written description. Applicant clearly understands and differentiates that the ECU with machine vision processes data and states that a “display in the head unit that displays real time video to the driver.” Nothing in the specification describes a display having an ECU to further process the image data. Therefore, the applicant has not shown possession of the claimed invention and the rejection is maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Based on  applicant’s amended claim language, the Breuer reference suggests a first data stream is output by said camera via said first output connector (object data which are output via CAN, CAN-FD, Flexray or Ethernet to the vehicle network; 0040 and Fig. 6) and a second data stream is output by said camera via said second output connector (intelligent camera 106; 0042 and Fig. 6); wherein the first data stream comprises serialized processed image data (This varied integrated processor 124 evaluates the processed imager raw data and determines object data which are output via CAN, CAN-FD, Flexray or Ethernet to the vehicle network [i.e., serialized processed data]; CAN/CAN-FD/Flexray/Ethernet Object Data of Fig. 6, and The official designation is “MIPI Camera Serial Interface 2” of the MIPI Alliance (MIPI=Mobile Industry Processor Interface); 00011) configured for display on a display, and wherein the second data stream comprises serialized raw image data (The external output interface may be configured in such a manner that the raw image signals are output as LVDS; 0014 and Fig. 6 “LVDS Imager Raw data”).Chu suggests a display device that receives the first data stream from said camera via said first output connector (Fig. 4, element 418 and Fig. 7, elements 704 and 708). Therefore, the combination of the references suggest all the claim limitations and the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 11-15, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites “wherein said display device comprises a display ECU that receives the first data stream output by said camera via said first output connector and processes the first data stream for displaying video images derived from the processed first data stream at the display screen.” However, claim 1, from which all the claims depend, already contains processed data. Nothing in the disclosure states two ECU’s process the data in series, as claimed [an image processor followed by a display ECU]. The disclosure states “the surround view ECU 118 (and received at a LVDS deserializer 118a of the surround view ECU 118). After processing of the image data at the surround view system-on-chip (SOC) 118b of the ECU 118, the ECU 118 outputs video image data via a LVDS serializer 118c to a display 116 (such as a head unit having a video display screen for displaying video images for viewing by a driver of the vehicle). See ¶0018 and Fig. 3.  Claim 1 recites the image processing is done in the camera. See claim 1 and Fig. 4. Since there is nothing in the disclosure regarding an image processor in the camera outputs processed data to a display ECU, which further processes the data, it lacks support. Claims 4-5, 11-12 and 16 also recite a display/first ECU and are rejected for at least the same reason as claim 3. Claims 13-15 depend from claim 11, and claims 18-20 depend from claim 16 and are rejected for at least the same reason as the independent claim.
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “the first data stream…is serialized”, however, it is unclear what performs the serializing. Claim 2 recites “wherein said camera comprises (i) a first low voltage differential signaling (LVDS) serializer.” It is unclear whether the first data stream has two serializers, or whether claim 2 limits the serializer of claim 1 to LVDS. Similarly, it is unclear in claim 5 if it refers to the same serialized data of claim 1, or whether there is an additional serializer. Additionally, there is a reference to multiple “raw data.” Additionaly, claim 2 states that the first output has raw data, but claim 1 said the first output was processed data. For the purpose of examination, it is interpreted as the same first serializer and the serialized raw data, and the serialized processed image data is output on the first connector.
Examiner suggests amending the claims to “wherein said camera comprises (i) a first low voltage differential signaling (LVDS) serializer that receives raw image data captured by said imager and outputs the serialized processed image data to said first output connector, and (ii) a second LVDS serializer that receives raw image data captured by said imager and outputs the serialized raw image data to said second output connector.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., (U.S. Patent Application Publication No. 2019/0132555 A1), hereinafter (“Chu”), and further in view of Breuer et al., (U.S. Patent Application Publication No. 2020/0413000 A1), hereinafter (“Breuer”).
Regarding claim 1, Breuer suggests a vehicular vision system (The camera device is suitable for use in a vehicle as an integral part of a sensor system for driver assistance systems; 0008) said vehicular vision system comprising:
a camera disposed at a vehicle and having a field of view exterior of the vehicle (The camera device is preferably a front camera, that is to say a forward-looking vehicle camera, arranged in the vehicle; 0008);  
wherein said camera comprises an imager that captures image data (The camera device comprises a splitter (signal splitter) which reads in raw image signals (or respectively raw image data, raw data or image raw data) from the image sensor; 0008);  
wherein said camera comprises 
a first output connector (CAN/CAN-FD/Flexray/Ethernet; Fig. 6 Object Data) and a second output connector (The external output interface may be configured in such a manner that the raw image signals are output as LVDS; 0014 and Fig. 6 “LVDS Imager Raw data”), and 
wherein, during operation of said camera, a first data stream is output by said camera via said first output connector (object data which are output via CAN, CAN-FD, Flexray or Ethernet to the vehicle network; 0040 and Fig. 6) and a second data stream is output by said camera via said second output connector (intelligent camera 106; 0042 and Fig. 6), wherein the first data stream comprises serialized processed image data (This varied integrated processor 124 evaluates the processed imager raw data and determines object data which are output via CAN, CAN-FD, Flexray or Ethernet to the vehicle network [i.e., serialized processed data]; CAN/CAN-FD/Flexray/Ethernet Object Data of Fig. 6, and The official designation is “MIPI Camera Serial Interface 2” of the MIPI Alliance (MIPI=Mobile Industry Processor Interface); 00011) configured for display on a display, and wherein the second data stream comprises serialized raw image data (The external output interface may be configured in such a manner that the raw image signals are output as LVDS; 0014 and Fig. 6 “LVDS Imager Raw data”);  
wherein the second data stream output by said camera comprising the raw image data captured by said imager and is not processed by said image processor of said camera (integrated processor 124 does not process the LVDS Imager raw data; Figs. 5 and 6).
However, while Breuer discloses a vehicle network connected to the device, Breuer does not explicitly disclose a display device that receives the first data stream from said camera via said first output connector; an electronic control unit (ECU) that receives the second data stream output by said camera via said second output connector; wherein said ECU comprises an image processor that processes the second data stream for at least one driving assist feature of the vehicle; and  wherein said display device receives the first data stream and displays video images derived from the first data stream at a display screen of said display device for viewing by an occupant of the vehicle.
Chu suggests:
a display device that receives the first data stream from said camera via said first output connector (Fig. 4, element 418 and Fig. 7, elements 704 and 708);
an electronic control unit (ECU) that receives the second data stream output by said camera via said second output connector (Fig. 4, element 406);  
wherein said ECU comprises an image processor (Fig. 4, element 410 Computer SoC) that processes the second data stream for at least one driving assist feature of the vehicle (advanced driver assistance system (ADAS) images for a vehicle operator; 0013 and Fig. 3); and 
wherein said display device receives the first data stream and displays video images derived from the first data stream at a display screen of said display device for viewing by an occupant of the vehicle (an associated display 418; 0028 and Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the vehicle camera device of Breuer with the display and Computer SoC of Chu. The motivation is that the intelligent camera is designed in such a manner that it is an integral part of a concept of redundancy in that it can process the raw image data internally, but can also output raw image data so that this data can be processed at another location, which reduces significant hardware expenditure and the costs associated therewith. Breuer at ¶¶0005 and 07.
Regarding claim 2, Breuer, further in view of Chu, [hereinafter Breuer-Chu], suggest all the limitations and motivation of claim 1, as discussed above. Breuer also suggests wherein said camera comprises (i) a first low voltage differential signaling (LVDS) serializer (Fig. 4, element 142) that receives raw image data captured by said imager and outputs serialized data to said first output connector (The serializer outputs the imager raw data by means of an external LVDS interface; 0038 and Fig. 4), and (ii) a second LVDS serializer that receives raw image data captured by said imager and outputs serialized data to said second output connector (The difference from the first exemplary embodiment is that the splitter 134 conditions the raw data and relays conditioned imager raw data to a varied integrated processor 124 via CSI-2. This varied integrated processor 124 evaluates the processed imager raw data and determines object data which are output via CAN, CAN-FD, Flexray or Ethernet to the vehicle network; 0040 and Fig. 5 and Fig. 6 object data output 6). 
Therefore, it would have been obvious at the time the invention was filed to incorporate the methods and systems of Breuer-Chu to broadcast sensor outputs in an automotive environment using LVDS serializers of Breuer. The motivation would be to enhance signal transfer sufficient to send at least 1.6 Gbps without errors. Ihlenburg 2014/218535 A1 at ¶0042.
Regarding claim 3, Breuer-Chu suggest all the limitations and motivation of claim 1, as discussed above. Breuer previously suggested the first data stream output by said camera via said first output connector (Fig. 6 object data output). Chu also suggests wherein said display device comprises a display ECU that receives (displays 116; 0025 and Fig. 3) and processes the first data stream for displaying video images derived from the processed first data stream at the display screen (The raw image data is then presented as processed image data on a display within the vehicle after processing by the first image processing circuit (block 708)[i.e., display ECU]; 0033 and Fig. 7). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. It would have been obvious to incorporate the automobile camera of Breuer with the display and display ECU in the vehicle suggested by Chu to obtain predictable results of viewing the camera images. 
Regarding claim 4, Breuer-Chu suggest all the limitations and motivation of claim 3, as discussed above. Breuer previously suggested the first data stream output by said camera via said first output connector (Fig. 6 object data output). Chu also suggests wherein said display ECU (displays 116; 0025 and Fig. 3) receives the first data stream output (Fig. 4, first data stream 402(3)) and receives data streams from a plurality of other cameras disposed at the vehicle (Fig. 4, data streams 402(4-M)), and wherein said display ECU processes the received data streams to generate surround view video images (Fig. 4, element 416 around view monitor) for displaying at the display screen for viewing by the occupant of the vehicle (Fig. 4, display 418). 
Regarding claim 5, Breuer-Chu suggest all the limitations and motivation of claim 3, as discussed above. Breuer also suggests wherein said camera comprises (i) a first low voltage differential signaling (LVDS) serializer (Fig. 4, element 142) that receives raw image data captured by said imager and outputs serialized data to said first output connector (The serializer outputs the imager raw data by means of an external LVDS interface; 0038 and Fig. 4). Chu also suggests wherein said display ECU comprises a deserializer that receives the first data stream and provided to said display ECU (Fig. 4. element 414). Therefore, it would have been obvious at the time the invention was filed to incorporate the methods and systems to broadcast sensor outputs in an automotive environment using serializers/deserializers of Chu with the LVDS serializers as suggested by Breuer. The motivation would be to enhance signal transfer sufficient to send at least 1.6 Gbps without errors. Ihlenburg 2014/218535 A1 at ¶0042.
Regarding claim 8, Breuer-Chu suggest all the limitations and motivation of claim 1, as discussed above. Chu also suggests wherein said first and second output connectors comprise first and second coaxial connectors, respectively (The network interface may be a simple coaxial cable receptacle or the like; 0028 and Fig. 4). 
Regarding claim 11, Breuer suggests a vehicular vision system (The camera device is suitable for use in a vehicle as an integral part of a sensor system for driver assistance systems; 0008) said vehicular vision system comprising:
a camera disposed at a vehicle and having a field of view exterior of the vehicle (The camera device is preferably a front camera, that is to say a forward-looking vehicle camera, arranged in the vehicle; 0008);  
wherein said camera comprises an imager that captures image data (The camera device comprises a splitter (signal splitter) which reads in raw image signals (or respectively raw image data, raw data or image raw data) from the image sensor; 0008);  
wherein said camera comprises 
a first output connector (CAN/CAN-FD/Flexray/Ethernet; Fig. 6 Object Data) and a second output connector (The external output interface may be configured in such a manner that the raw image signals are output as LVDS; 0014 and Fig. 6 “LVDS Imager Raw data”), and 
wherein, during operation of said camera, a first data stream is output by said camera via said first output connector and a second data stream is output by said camera via said second output connector (intelligent camera 106; 0042 and Fig. 6 ), wherein the first data stream comprises serialized processed image data (This varied integrated processor 124 evaluates the processed imager raw data and determines object data which are output via CAN, CAN-FD, Flexray or Ethernet to the vehicle network; CAN/CAN-FD/Flexray/Ethernet Object Data of Fig. 6, and The official designation is “MIPI Camera Serial Interface 2” of the MIPI Alliance (MIPI=Mobile Industry Processor Interface); 00011) configured for display on a display, and wherein the second data stream comprises serialized raw image data (The external output interface may be configured in such a manner that the raw image signals are output as LVDS; 0014 and Fig. 6 “LVDS Imager Raw data”);  
wherein said camera comprises (i) a first low voltage differential signaling (LVDS) serializer (Fig. 4, element 142) that receives processed image data and outputs the serialized processed image data to said first output connector (The serializer outputs the imager raw data by means of an external LVDS interface; 0038 and Fig. 4), and (ii) a second LVDS serializer that receives raw image data captured by said imager and outputs the serialized raw image data to said second output connector (The difference from the first exemplary embodiment is that the splitter 134 conditions the raw data and relays conditioned imager raw data to a varied integrated processor 124 via CSI-2. This varied integrated processor 124 evaluates the processed imager raw data and determines object data which are output via CAN, CAN-FD, Flexray or Ethernet to the vehicle network; 0040 and Fig. 5 and Fig. 6 object data output 6); 
wherein said camera comprises an image processor for processing image data captured by said imager (integrated processor 120 or respectively the SoC; 0038 and Fig. 4), and wherein said first LVDS serializer receives the processed image data processed by said image processor of said camera (SoC generates CAN/CAN-FD/Flexray/Ethernet, where it is known in the art are serial data formats;  Fig. 4);
wherein the second data stream output by said camera via said second output connector intelligent camera 106; 0042 and Fig. 6 ) is not processed by said image processor of said camera (integrated processor 124 does not process the LVDS Imager raw data [i.e., second stream]; Figs. 5 and 6).
However, while Breuer discloses a vehicle network connected to the device, Breuer does not explicitly disclose a first electronic control unit (ECU) that receives the first data stream output by said camera via said first output connector; a second electronic control unit (ECU) that receives the second data stream output by said camera via said second output connector; wherein said second ECU comprises an image processor that processes the second data stream for at least one driving assist feature of the vehicle; and  wherein said first ECU receives the first data stream and processes the first data stream at an image processor of said first ECU and generates a video output for displaying video images derived from the first data stream at a display screen disposed in the vehicle for viewing by an occupant of the vehicle. Additionally, Breauer does not explicitly disclose two LVDS serializers, however, Breuer does disclose using LVDS serializers (The serializer outputs the imager raw data by means of an external LVDS interface) and Chu discloses using two separate serializers (Fig. 6).
Additionally, Chu suggests:
a first electronic control unit (ECU) that receives the first data stream output by said camera via said first output connector (Fig. 4, element 418 and Fig. 7, elements 704 and 708);
a second electronic control unit (ECU) that receives the second data stream output by said camera via said second output connector (Fig. 4, element 406);  
wherein said second ECU comprises an image processor (Fig. 4, element 410 Computer SoC) that processes the second data stream for at least one driving assist feature of the vehicle (advanced driver assistance system (ADAS) images for a vehicle operator; 0013 and Fig. 3 and Fig. 7 elements 706 and 710); and 
wherein said first ECU receives the first data stream and processes the first data stream at an image processor of said first ECU and generates a video output for displaying video images derived from the first data stream at a display screen disposed in the vehicle for viewing by an occupant of the vehicle (an associated display 418; 0028 and Fig. 3 and Fig. 7 elements 704 and 708).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the vehicle camera device of Breuer with the display and Computer SoC of Chu. The motivation is that the intelligent camera is designed in such a manner that it is an integral part of a concept of redundancy in that it can process the raw image data internally, but can also output raw image data so that this data can be processed at another location, which reduces significant hardware expenditure and the costs associated therewith. Breuer at ¶¶0005 and 07.
Regarding claim 12, Breuer-Chu suggest all the limitations of claim 11, as discussed above. Breuer previously suggested the first data stream output by said camera via said first output connector (Fig. 6 object data output). Chu also suggests wherein said first ECU (displays 116; 0025 and Fig. 3) receives the first data stream output by said camera via said first output connector (Fig. 4, first data stream 402(3)) and receives data streams from a plurality of other cameras disposed at the vehicle (Fig. 4, data streams 402(4-M)), and wherein said first ECU processes the received data streams to generate surround view video images (Fig. 4, element 416 around view monitor) for displaying at said display screen for viewing by the occupant of the vehicle (Fig. 4, display 418).
Regarding claim 13, Breuer-Chu suggest all the limitations of claim 11, as discussed above. Chu also suggests wherein said first and second output connectors comprise first and second coaxial connectors, respectively (The network interface may be a simple coaxial cable receptacle or the like; 0028 and Fig. 4). 
Regarding claim 16, Breuer suggests a vehicular vision system (The camera device is suitable for use in a vehicle as an integral part of a sensor system for driver assistance systems; 0008) said vehicular vision system comprising:
a camera disposed at a vehicle and having a field of view exterior of the vehicle (The camera device is preferably a front camera, that is to say a forward-looking vehicle camera, arranged in the vehicle; 0008);  
wherein said camera comprises an imager that captures image data (The camera device comprises a splitter (signal splitter) which reads in raw image signals (or respectively raw image data, raw data or image raw data) from the image sensor; 0008);  
wherein said camera comprises a first output connector (CAN/CAN-FD/Flexray/Ethernet; Fig. 6 Object Data) and a second output connector (The external output interface may be configured in such a manner that the raw image signals are output as LVDS; 0014 and Fig. 6 “LVDS Imager Raw data”), and wherein, during operation of said camera, a first data stream is output by said camera via said first output connector and a second data stream is output by said camera via said second output connector (intelligent camera 106; 0042 and Fig. 6 ), wherein the first data stream comprises serialized processed image data (This varied integrated processor 124 evaluates the processed imager raw data and determines object data which are output via CAN, CAN-FD, Flexray or Ethernet to the vehicle network; CAN/CAN-FD/Flexray/Ethernet Object Data of Fig. 6, and The official designation is “MIPI Camera Serial Interface 2” of the MIPI Alliance (MIPI=Mobile Industry Processor Interface); 00011) configured for display on a display, and wherein the second data stream comprises serialized raw image data (The external output interface may be configured in such a manner that the raw image signals are output as LVDS; 0014 and Fig. 6 “LVDS Imager Raw data”);  
wherein said camera comprises a first image processor for processing image data captured by said imager (integrated processor 120 or respectively the SoC; 0038 and Fig. 4);
wherein said camera comprises (i) a first low voltage differential signaling (LVDS) serializer (Fig. 4, element 142) that receives processed image data and that outputs the serialized processed image data to said first output connector (The serializer outputs the imager raw data by means of an external LVDS interface; 0038 and Fig. 4), and (ii) a second LVDS serializer that receives raw image data captured by said imager and outputs the serialized raw image data to said second output connector (The difference from the first exemplary embodiment is that the splitter 134 conditions the raw data and relays conditioned imager raw data to a varied integrated processor 124 via CSI-2. This varied integrated processor 124 evaluates the processed imager raw data and determines object data which are output via CAN, CAN-FD, Flexray or Ethernet to the vehicle network; 0040 and Fig. 5 and Fig. 6 object data output 6);
wherein the second data stream output by said camera comprising the raw image data captured by said imager and is not processed by said image processor of said camera (integrated processor 124 does not process the LVDS Imager raw data; Figs. 5 and 6).
However, while Breuer discloses a vehicle network connected to the device, Breuer does not explicitly disclose a display device that receives the first data stream from said camera via said first output connector;  an electronic control unit (ECU) that receives the second data stream output by said camera via said second output connector; wherein said ECU comprises an image processor that processes the second data stream for at least one driving assist feature of the vehicle; and  wherein said display device receives the first data stream and displays video images derived from the first data stream at a display screen of said display device for viewing by an occupant of the vehicle.
Chu suggests:
a display device that receives the first data stream from said camera via said first output connector (Fig. 4, element 418 and Fig. 7, elements 704 and 708);
an electronic control unit (ECU) that receives the second data stream output by said camera via said second output connector (Fig. 4, element 406);  
wherein said ECU comprises an image processor (Fig. 4, element 410 Computer SoC) that processes the second data stream for at least one driving assist feature of the vehicle (advanced driver assistance system (ADAS) images for a vehicle operator; 0013 and Fig. 3); and 
wherein said display device receives the first data stream and displays video images derived from the first data stream at a display screen of said display device for viewing by an occupant of the vehicle (an associated display 418; 0028 and Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the vehicle camera device of Breuer with the display and Computer SoC of Chu. The motivation is that the intelligent camera is designed in such a manner that it is an integral part of a concept of redundancy in that it can process the raw image data internally, but can also output raw image data so that this data can be processed at another location, which reduces significant hardware expenditure and the costs associated therewith. Breuer at ¶¶0005 and 07.
Regarding claim 18, Breuer-Chu suggest all the limitations of claim 16, as discussed above. Chu also suggests wherein said first and second output connectors comprise first and second coaxial connectors, respectively (The network interface may be a simple coaxial cable receptacle or the like; 0028 and Fig. 4). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Breuer-Chu¸ and further in view of Hildebrand et al., (U.S. Patent Application Publication No. 2007/0148996 A1), hereinafter (“Hildebrand”).
Regarding claim 9, Breuer-Chu suggests all the limitations and motivation of claim 8, as discussed above. Chu also suggests wherein said first and second coaxial connectors (The network interface may be a simple coaxial cable receptacle or the like; 0028 and Fig. 4) comprise a dual coaxial connector header… of said camera (Serializers/deserializers 404(3)-404(M) may include dual-port outputs that provide raw image data not only to the computer vision ECU 406, but also to an infotainment ECU 412; 0028 and Fig. 4). However, Chu does not explicitly disclose a pair of spaced apart coaxial connectors disposed at a circuit board. Hildebrand suggests a pair of spaced apart coaxial connectors disposed at a circuit board (a coaxial multiple connection device comprising at least two coaxial connectors the at least two coaxial connectors being arranged axis-parallel with each other with a preset or pre-determined axis distance, further coaxial connectors connected to the at least two connectors and electrically connected to the printed circuit board; claim 1).
Therefore, it would have been obvious at the time the invention was filed to incorporate the methods and systems to broadcast sensor outputs in an automotive environment of Breuer-Chu with the multiple coaxial connectors as suggested by Hildebrand. The motivation would be so that for the FAKRA connector system the radio frequency contact points can be precisely defined by the manufacturer in their relative position to one another, whereby a corresponding four-fold coupler with identical modular dimension can then be provided on the cabling harness, in order to be able on the interface formed in this way to fit the coupler on the connector without difficulty. Hildebrand at ¶0011.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Breuer-Chu¸ further in view of Hildebrand, hereinafter (“Chu-Breuer-Hildebrand”), and further in view of Sauer et al., (U.S. Patent Application Publication No. 2015/0222795 A1), hereinafter (“Sauer”).
Regarding claim 10, Chu-Breuer-Hildebrand suggest all the limitations and motivation of claim 9, as discussed above. However, Breuer-Chu-Hildebrand do not explicitly disclose wherein a rear camera housing of said camera has a dual coaxial connector that electrically connects to said dual coaxial connector header during assembly of said camera, and wherein said dual coaxial connector of said rear camera housing is configured to electrically connect to respective leads of a wire harness of the vehicle. 
Sauer suggests wherein a rear camera housing of said camera has a dual coaxial connector that electrically connects to said dual coaxial connector header during assembly of said camera (FIGS. 13, 13A and 16 show a straight exit connector with an insert molding inlay part, which serves as coaxial connector with Fakra interface, together with the outside molding structure and as mating pins to the camera PCB to the inside (fixedly mounted, no elasticity); 0068), and wherein said dual coaxial connector of said rear camera housing is configured to electrically connect to respective leads of a wire harness of the vehicle (FIG. 18 is a view of another camera and connector configuration in accordance with the present invention, shown with a pig tail solution with micro connector and with bayonet fixation, pull relief, grommet, heat shrink tube and dry side harness connector; 0028).
Therefore, it would have been obvious at the time the invention was filed to incorporate the methods and systems to broadcast sensor outputs in an automotive environment of Breuer-Chu-Hildebrand with the camera housing mount as suggested by Sauer. The motivation would be to provide a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). Sauer at ¶0087.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer-Chu¸ and further in view of Hildebrand et al., (U.S. Patent Application Publication No. 2007/0148996 A1), hereinafter (“Hildebrand”).
Regarding claim 14, Breuer-Chu suggest all the limitations and motivation of claim 13, as discussed above. Chu also suggests wherein said first and second coaxial connectors (The network interface may be a simple coaxial cable receptacle or the like; 0028 and Fig. 4) comprise a dual coaxial connector header… of said camera (Serializers/deserializers 404(3)-404(M) may include dual-port outputs that provide raw image data not only to the computer vision ECU 406, but also to an infotainment ECU 412; 0028 and Fig. 4). However, Chu-Nix do not explicitly disclose a pair of spaced apart coaxial connectors disposed at a circuit board. Hildebrand suggests a pair of spaced apart coaxial connectors disposed at a circuit board (a coaxial multiple connection device comprising at least two coaxial connectors the at least two coaxial connectors being arranged axis-parallel with each other with a preset or pre-determined axis distance, further coaxial connectors connected to the at least two connectors and electrically connected to the printed circuit board; claim 1).
Therefore, it would have been obvious at the time the invention was filed to incorporate the methods and systems to broadcast sensor outputs in an automotive environment of Breuer-Chu with the multiple coaxial connectors as suggested by Hildebrand. The motivation would be so that for the FAKRA connector system the radio frequency contact points can be precisely defined by the manufacturer in their relative position to one another, whereby a corresponding four-fold coupler with identical modular dimension can then be provided on the cabling harness, in order to be able on the interface formed in this way to fit the coupler on the connector without difficulty. Hildebrand at ¶0011.
Regarding claim 19, Breuer-Chu suggest all the limitations and motivation of claim 18, as discussed above. Breuer-Chu also discloses wherein said first and second coaxial connectors (The network interface may be a simple coaxial cable receptacle or the like; 0028 and Fig. 4) comprise a dual coaxial connector header… of said camera (Serializers/deserializers 404(3)-404(M) may include dual-port outputs that provide raw image data not only to the computer vision ECU 406, but also to an infotainment ECU 412; 0028 and Fig. 4). However, Chu-Nix do not explicitly disclose a pair of spaced apart coaxial connectors disposed at a circuit board. Hildebrand suggests a pair of spaced apart coaxial connectors disposed at a circuit board (a coaxial multiple connection device comprising at least two coaxial connectors the at least two coaxial connectors being arranged axis-parallel with each other with a preset or pre-determined axis distance, further coaxial connectors connected to the at least two connectors and electrically connected to the printed circuit board; claim 1).
Therefore, it would have been obvious at the time the invention was filed to incorporate the methods and systems to broadcast sensor outputs in an automotive environment of Breuer-Chu with the multiple coaxial connectors as suggested by Hildebrand. The motivation would be so that for the FAKRA connector system the radio frequency contact points can be precisely defined by the manufacturer in their relative position to one another, whereby a corresponding four-fold coupler with identical modular dimension can then be provided on the cabling harness, in order to be able on the interface formed in this way to fit the coupler on the connector without difficulty. Hildebrand at ¶0011.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer-Chu¸ further in view of Hildebrand, hereinafter (“Breuer-Chu-Hildebrand”), and further in view of Sauer.
Regarding claim 15, Breuer-Chu-Hildebrand suggest all the limitations and motivation of claim 14, as discussed above. However, Breuer-Chu-Hildebrand do not explicitly disclose wherein a rear camera housing of said camera has a dual coaxial connector that electrically connects to said dual coaxial connector header during assembly of said camera, and wherein said dual coaxial connector of said rear camera housing is configured to electrically connect to respective leads of a wire harness of the vehicle. 
Sauer suggests wherein a rear camera housing of said camera has a dual coaxial connector that electrically connects to said dual coaxial connector header during assembly of said camera (FIGS. 13, 13A and 16 show a straight exit connector with an insert molding inlay part, which serves as coaxial connector with Fakra interface, together with the outside molding structure and as mating pins to the camera PCB to the inside (fixedly mounted, no elasticity); 0068), and wherein said dual coaxial connector of said rear camera housing is configured to electrically connect to respective leads of a wire harness of the vehicle (FIG. 18 is a view of another camera and connector configuration in accordance with the present invention, shown with a pig tail solution with micro connector and with bayonet fixation, pull relief, grommet, heat shrink tube and dry side harness connector; 0028).
Therefore, it would have been obvious at the time the invention was filed to incorporate the methods and systems to broadcast sensor outputs in an automotive environment of Breuer-Chu-Hildebrand with the camera housing mount as suggested by Sauer. The motivation would be to provide a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). Sauer at ¶0087.
Regarding claim 20, Breuer-Chu-Hildebrand suggest all the limitations and motivation of claim 19, as discussed above. However, Breuer-Chu-Hildebrand do not explicitly disclose wherein a rear camera housing of said camera has a dual coaxial connector that electrically connects to said dual coaxial connector header during assembly of said camera, and wherein said dual coaxial connector of said rear camera housing is configured to electrically connect to respective leads of a wire harness of the vehicle. 
Sauer suggests wherein a rear camera housing of said camera has a dual coaxial connector that electrically connects to said dual coaxial connector header during assembly of said camera (FIGS. 13, 13A and 16 show a straight exit connector with an insert molding inlay part, which serves as coaxial connector with Fakra interface, together with the outside molding structure and as mating pins to the camera PCB to the inside (fixedly mounted, no elasticity); 0068), and wherein said dual coaxial connector of said rear camera housing is configured to electrically connect to respective leads of a wire harness of the vehicle (FIG. 18 is a view of another camera and connector configuration in accordance with the present invention, shown with a pig tail solution with micro connector and with bayonet fixation, pull relief, grommet, heat shrink tube and dry side harness connector; 0028).
Therefore, it would have been obvious at the time the invention was filed to incorporate the methods and systems to broadcast sensor outputs in an automotive environment of Breuer-Chu-Hildebrand with the camera housing mount as suggested by Sauer. The motivation would be to provide a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). Sauer at ¶0087.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487